DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2021 has been entered.

Response to Amendment
The Amendment filed 6 July 2021 has been entered.  Claims 1, 6 – 8, and 12 – 18 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6 – 8, 12 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 recites the limitation “the web” in l. 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
laminate web” for purposes of improving clarity with respect to Applicant’s amendment.
	Regarding claims 6 – 8 and 12 – 18, each of claims 6 – 8 and 12 – 18 depends directly on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 6 – 8 and 12 – 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as discussed above for claim 1.
	Furthermore, each of claims 6 – 8 and 12 – 18 recites “The web of claim 1” in their respective preambles.  In order to maintain consistency with claim 1, if it is intended that “the web” as highlighted above refers to the “laminate web” in the preamble of claim, the examiner recommends the respective preambles read as “The laminate web of claim 1”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 – 8, and 12 – 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cree (US 2004/0161586 A1) in view of Curro (US 4,609,518 A) and Gray (US 2003/0201582 A1).
	Regarding claim 1, Cree discloses a laminate web (e.g. Fig. 1 – 10; ¶¶ [0005] – [0028]) comprising: 
	a micro-textured film comprising a first surface and an opposing second surface, wherein the micro-textured film comprises a plurality of cones extending from the first surface (“micro-textured film” 14 comprising “micro-textures” 16 forming “micro-funnels”: e.g. Fig. 1, 2; ¶¶ [0005], [0007] – [0016], [0018] – [0023], [0025]); 
	a nonwoven comprising a plurality of fibers (e.g. Fig. 5, 6, 9, 10; ¶¶ [0011], [0012], [0015], [0016], [0022], [0026])
	wherein the web comprises a plurality of apertures extending therethrough, the plurality of apertures having sidewalls formed from the micro-textured film, wherein the sidewalls extend from the first surface (“micro-apertures” in the “micro-textures” 16: e.g. ¶¶ [0005], [0018] – [0020], [0027]), and
	wherein the plurality of apertures comprise a center-to-center spacing of 0.254 mm to 0.847 mm, a plan view area of, e.g., less than 0.72 mm2, and a total number of apertures per square inch of from between 900 to 10,000 (“between about 30 holes per linear inch and about 100 holes per linear inch”: e.g. ¶ [0020]).
	With respect to the center-to-center spacing, plan view area, and total number of apertures per square inch, Cree’s density per linear inch provides or suggests these features.  
	First, concerning the center-to-center spacing, the reciprocal of Cree’s density per linear inch defines the center-to-center spacing.  Notably, Cree’s maximum of 100 holes per linear inch corresponds to a center-to-center spacing of 0.01 inches, which converts to 0.254 mm.  Similar analysis of the 100 holes per linear inch endpoints gives the 0.847 mm endpoint cited above.
	Second, with respect to the plan view area, the examiner observes that apertures being infinitesimally close to one another so that a web structure still exists defines an upper bound for the plan view area.  That is, the center-to-center spacing discussed above also corresponds to a maximum dimension of the aperture.  For purposes of assessing a maximum plan area, Cree discloses square apertures may be provided but is not limited thereto (e.g. ¶ [0020]).  For square apertures, the plan area 2 (i.e. 0.847 mm x 0.847 mm, or smaller).  For apertures of different shapes which do not fill the full area of such a square, it follows the plan area thereof is smaller than this 0.72 mm2 maximum.  However, one of ordinary skill in the art would have appreciated the plan are will be noticeably smaller than 0.72 mm2 such that material of the web is present between apertures, as is needed in order for a web structure to be defined.
	Third, with respect to the total number of apertures per square inch, squaring the endpoints Cree discloses provides the indicated values.
	Although Cree is not specific as to the caliper of the micro-textured film in each of the sidewalls being less than the caliper of the micro-textured film of the first surface, these features would have been obvious in view of Curro.
	Curro discloses a web (“web” 10’, 310, 310’: e.g. Fig. 5, 5A – 5D, 6, 6A – 6C, 8, 8A – 8C, 9, 9A – 9C; e.g. Col. 3, ll. 20 – 22; Col. 11, l. 14, to Col. 17, l. 36) comprising a micro-textured film comprising a first surface and an opposing second surface, wherein the micro-textured film comprises a plurality of cones extending from the first surface (“apertures” 11, 311, 311’: e.g. Fig. 5, 5A – 5D, 6, 6A – 6C, 8, 8A – 8C, 9, 9A – 9C; Col. 3, ll. 20 – 22; Col. 11, 18 – 63; Col. 16, ll. 3 – 5; Col. 17, ll. 15 – 17), and wherein the web comprises a plurality of apertures extending therethrough, the plurality of apertures having sidewalls formed from the micro-textured film, wherein the sidewalls extend from the first surface (“capillary networks” 12’, 312, 312’ forming “capillary sidewalls” 12a’, 312a, 312a’ and terminating in “apertures” 12b’, 312b, 312b’: e.g. Fig. 5, 5A – 5D, 6, 6A – 6C, 8, 8A – 8C, 9, 9A – 9C; Col. 11, ll. 40 – 45; Col. 14, ll. 13 – 22, 63 – 68; Col. 15, ll. 32 – 36; Col. 17, ll. 29 – 32), and wherein the caliper of the micro-textured film in the sidewall is less than the caliper of the micro-textured film of the first surface (as formed by “cusps” 13, 313, 313’ at terminal ends of the “apertures” 11, 311, 311’: e.g. Fig. 5A – 5D, 6B, 6C, 8B, 8C, 9B, 9C; Col. 11, ll. 40 – 45; Col. 16, ll. 5 – 7; Col. 17, ll. 29 – 32).
	Curro discloses that, by providing the lower caliper of the micro-textured film in the sidewall relative to the micro-textured film at the first surface, the web exhibits a softer tactile impression which is generally sought by consumers, and is also favorable for its capillary driven skin drying benefits and for its ability to direct fluids toward the plurality of apertures (e.g. Col. 2, ll. 55 – 60; Col. 9, ll. 9 – 15; Col. 10, l. 57, to Col. 11, l. 13; Col. 11, ll. 55 – 60).  One feature of Cree’s laminate web is a tactile response of the 
	While Curro’s description relates to aperturing of a film, as opposed to a laminate of a film and a nonwoven as Cree discloses, Gray discloses processes similar to those Curro discloses which aperture a web which is a laminate of a film and a nonwoven (e.g. Fig. 1 – 16; ¶¶ [0013] – [0071]).  Accordingly, one of ordinary skill in the art would reasonably expect a modification to Cree’s web to include features per Curro’s disclosure could be achieved even though Curro does not specifically relate to laminate webs as Cree and disclose.
	Therefore, it would have been obvious to modify Cree’s web such that the film is a micro-textured film wherein a plurality of cones extend from the first surface thereof, and such that the apertures have sidewalls formed from the micro-textured film and the nonwoven, and wherein the caliper of the micro-textured film in the sidewall(s) is less than the caliper of the micro-textured film of the first surface, the motivation(s) being to improve the tactile response of the web and/or to improve skin drying performance and/or to assist in directing fluid toward the plurality of apertures.
	Cree’s center-to-center spacing overlaps the claimed range, and Cree’s plan view area and total number of apertures per square inch encompass the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 6, although Cree is not specific as to the laminate web comprising a total open area of from 5 percent to 25 percent, as discussed in the 35 U.S.C. 103 rejection of claim 1, Cree’s number of apertures place limits on the plan area and center-to-center spacing of apertures, and therefore by extension the total open area.  Cree states the shape and pattern of the apertures can be adjusted to suit desired textures or fluid handling properties (e.g. ¶¶ [0018], [0020]), and Cree implies the means for adjusting processes is known to those of skill in the art (e.g. ¶¶ [0003], [0004], [0020] describes various methods of forming micro-textures).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the laminate web with a total open area of form 5 percent to 25 percent in order to provide a laminate web with the desired texture and fluid handling properties.
	Regarding claim 7, although Cree is not specific as to the laminate web comprising a total open area of from 9 percent to 21 percent, as discussed in the 35 U.S.C. 103 rejection of claim 1, Cree’s number of apertures place limits on the plan area and center-to-center spacing of apertures, and therefore by extension the total open area.  Cree states the shape and pattern of the apertures can be adjusted to suit desired textures or fluid handling properties (e.g. ¶¶ [0018], [0020]), and Cree implies the means for adjusting processes is known to those of skill in the art (e.g. ¶¶ [0003], [0004], [0020] describes various methods of forming micro-textures).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the laminate web with a total open area of form 9 percent to 21 percent in order to provide a laminate web with the desired texture and fluid handling properties.
	Regarding claim 8, although Cree is not specific as to the laminate web comprising a total open area of from 14 percent to 20 percent, as discussed in the 35 U.S.C. 103 rejection of claim 1, Cree’s number of apertures place limits on the plan area and center-to-center spacing of apertures, and therefore by extension the total open area.  Cree states the shape and pattern of the apertures can be adjusted to suit desired textures or fluid handling properties (e.g. ¶¶ [0018], [0020]), and Cree implies the means for adjusting processes is known to those of skill in the art (e.g. ¶¶ [0003], [0004], [0020] describes various methods of forming micro-textures).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious 
	Regarding claim 12, in addition to the limitations of claim 1, Cree discloses each of the plurality of apertures have an aspect ratio of at least 1 (e.g. ¶ [0020] describes various shapes having such aspect ratios).  
	Although Cree is not specific as to an aspect ratio of from 1 to 4, Cree states the shape and pattern of the apertures can be adjusted to suit desired textures or fluid handling properties (e.g. ¶¶ [0018], [0020]), and Cree implies the means for adjusting processes is known to those of skill in the art (e.g. ¶¶ [0003], [0004], [0020] describes various methods of forming micro-textures).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the apertures with an aspect ratio from 1 to 4 in order to provide a laminate web with the desired texture and fluid handling properties.
	Regarding claim 13, in addition to the limitations of claim 1, Cree discloses each of the plurality of apertures have an aspect ratio of at least 1 (e.g. ¶ [0020] describes various shapes having such aspect ratios).  
	Although Cree is not specific as to an aspect ratio of from 1.25 to 3, Cree states the shape and pattern of the apertures can be adjusted to suit desired textures or fluid handling properties (e.g. ¶¶ [0018], [0020]), and Cree implies the means for adjusting processes is known to those of skill in the art (e.g. ¶¶ [0003], [0004], [0020] describes various methods of forming micro-textures).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the apertures with an aspect ratio from 1.25 to 3 in order to provide a laminate web with the desired texture and fluid handling properties.
Regarding claim 14, in addition to the limitations of claim 1, Gray suggests heights of cones on the scale of Cree’s cones having a height of 50 micron to 500 micron are useful for providing soft feeling (“0.05 mm to 0.5 mm”: e.g. ¶ [0057]) as Curro suggests as advantageous.
	Although not specific as to a height of 120 microns, the fact Gray’s heights have the properties identified above implies one of ordinary skill in the art can determine a suitable height based on softness characteristics desired in the web.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the cones with a height of 120 microns in order to provide a laminate web with the desired softness properties.
	Regarding claim 15, in addition to the limitations of claim 1, Cree discloses each of the plurality of cones have a center-to-center spacing of, e.g., 254 microns to 847 microns (e.g. ¶ [0020]).
	Although not specific as to each of the plurality of cones have a center- to-center spacing of about 462 microns, Cree states the shape and pattern of the apertures can be adjusted to suit desired textures or fluid handling properties (e.g. ¶¶ [0018], [0020]), and Cree implies the means for adjusting processes is known to those of skill in the art (e.g. ¶¶ [0003], [0004], [0020] describes various methods of forming micro-textures).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the apertures with a center-to-center spacing of about 462 microns in order to provide a laminate web with the desired texture and fluid handling properties.
	Regarding claim 16, in addition to the limitations of claim 1, Cree discloses each of the plurality of cones has a distal end, and wherein each of the plurality of cones has an aperture at its respective distal end (“micro-apertures”: e.g. ¶ [0020]).  Gray suggests diameters of 50.5 micron to 505 micron are useful for providing soft feeling (“aperture area” “from 0.002 mm2 to 0.2 mm2: e.g. ¶ [0057]).  Observing Cree’s center-to-center spacing of, e.g., 254 microns to 847 microns (e.g. ¶ [0020]), the examiner observes 
	Although not specific as to a diameter of between 175 microns to 200 microns, Cree states the shape and pattern of the apertures can be adjusted to suit desired textures or fluid handling properties (e.g. ¶¶ [0018], [0020]), and Cree implies the means for adjusting processes is known to those of skill in the art (e.g. ¶¶ [0003], [0004], [0020] describes various methods of forming micro-textures).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the apertures with a diameter between 175 microns to 200 microns in order to provide a laminate web with the desired texture and fluid handling properties.
	Regarding claim 17, in addition to the limitations of claim 1, Grays discloses bonded carded webs are useful nonwovens for webs of the kind Cree discloses (e.g. ¶ [0062]), and therefore would have motivated use thereof as the nonwoven.
	Regarding claim 18, in addition to the limitations of claim 1, Grays discloses spunbonded nonwovens are useful nonwovens for webs of the kind Cree discloses (e.g. ¶ [0062]), and therefore would have motivated use thereof as the nonwoven.

Response to Arguments
Applicant’s arguments, see pp. 5 – 6, filed 6 July 2021, with respect to the rejections of claims 1 – 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cree as the new primary reference.  Applicant asserts the previous prior art, namely Hammons (US 2010/0036338 A1) fails to disclose the combined center-to-center spacing, plan vie area, and total number of apertures per square inch.  The examiner cites Cree to address these features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783